ON MOTION FOR REHEARING.
The plaintiff has moved for a rehearing on the ground that the opinion herein is in conflict with the construction placed on section 2907, Revised Codes of 1921, by the legislature and by the Industrial Accident Board. Although not incorporated in the agreed statement of facts, nor suggested on appeal, it is here made to appear that in 1923 and 1924 the then chairman of the board construed the section contrary to our construction of it, and, in 1931, a bill was introduced in the senate amending the section by adding, after the word "intoxication," "and for accidental injuries received outside his or her employment, except additional injuries as a result of intoxication or violation of law," which bill passed the senate, but was not concurred in by the house. Without passing on the propriety of presenting these new matters at this time, we will dispose of the contentions made.
We agree with counsel that it is the duty of the court to[6-8]  ascertain, if possible, the intention of the legislature in *Page 116 
passing an Act and to give effect thereto, and that, under proper circumstances, the court may resort to the history of the bill at the time of its enactment into law, and to the legislative journals of the time for this purpose. (Lerch v. MissoulaBrick Co., 45 Mont. 314, Ann. Cas. 1914A, 346, 123 P. 25;Sullivan v. City of Butte, 65 Mont. 495, 211 P. 301;Pennsylvania R. Co. v. International Coal Co., 230 U.S. 184, Ann. Cas. 1915A, 315, 57 L. Ed. 1446, 33 Sup. Ct. Rep. 893;United States v. St. Paul Ry. Co., 247 U.S. 310,62 L. Ed. 1130, 38 Sup. Ct. Rep. 525, 528.)
Also, when an amendment is offered to a pending bill and rejected, the intention of the legislature is manifest that the law shall not read as it would if the amendment had been accepted, and the courts cannot do "by construction what the legislature refused to do by enactment." (McDonald  Johnson v.Southern Express Co., (C.C.) 134 Fed. 282, 288; United States
v. United Shoe Machinery Co., (D.C.) 264 Fed. 138, 174, affirmed 258 U.S. 451, 66 L. Ed. 708, 42 Sup. Ct. Rep. 363.)
However, as indicated by the foregoing authorities, it is the contemporaneous action and construction by the legislature to which we may resort in order to determine the intent of that body in enacting a law or rejecting an amendment thereto.
No case has been cited, or found, holding that the records and journals of subsequent sessions of the legislature have any probative value in determining the intent of the legislature in passing laws already on the statute books, or that the defeat of an attempted amendment to a law which has been on the books for sixteen years throws any light upon the intent of the assembly which enacted that law.
But, even if the action of the assembly of 1931 in refusing to amend the Act of 1915 is conceded to be a legislative expression entitled to consideration, the showing made does not disclose legislative "interpretation" of section 2907, necessarily in conflict with the opinion herein as written. All that is disclosed by the petition for rehearing is that some conflict had arisen between employees and hospital contractors or employers *Page 117 
as to the proper construction of the Act, and that the board had ruled, in certain instances, against the employees, and that, thereafter, an attempt was made to amend the Act. It may be that the attempt was made merely for the purpose of overcoming adverse rulings by the clarification of the Act, and it is as reasonable to presume that the house, in rejecting the amendment, determined that it was so "plain, simple, direct and unambiguous" as to require no interpretation or clarification (Cruse v. Fischl,55 Mont. 258, 175 P. 878), as that the house refused to "change" the law.
As to departmental construction, we find two letters written by a former chairman of the Accident Board; the first on December 22, 1923, in answer to a request for advice as to whether the provisions of section 2907 required hospitalization of an employee who was stricken with "sickness" while off shift. Having correctly answered the query, the chairman indulged in theobiter dictum: "The same is not true as regards injuries," because the Act specifically mentions injuries arising out of and in the course of the employment. The second letter, written in November, 1924, by the same chairman, is a direct ruling on request of an employer, and therein it is stated that the hospital contracts do not require attention to a man injured at his home, declaring "this rule has been laid down by the Montana supreme court (Wiggins v. Industrial Accident Board, 54 Mont. 335
[170 P. 9, L.R.A. 1918F, 932, Ann. Cas. 1918E, 1164])." The cited case lays down no such rule; it has to do solely with compensation and what "injuries" justify an award thereof.
This court has held, and now reaffirms, that "it is a `settled[9]  rule that the practical interpretation of an ambiguous or uncertain statute by the executive department charged with its administration is entitled to the highest respect, and, if acted upon for a number of years, will not be disturbed except for very cogent reasons.'" (State ex rel. Public Service Com. v.Brannon, 86 Mont. 200, 67 A.L.R. 1020, 283 P. 202, 206); but this rule is "only applicable in a condition of things where vested rights have been acquired, *Page 118 
and where for many years the construction insisted upon has been the rule of action; and to disturb it would be to work great public and private injury and inconvenience." (Hilburn v. St.Paul, M.  M. Ry. Co., 23 Mont. 229, 58 P. 551, 811, 812.) The record now before us does not disclose such a "condition"; presuming that the one employer acted upon the advice given, although the record makes no such showing, no vested rights were acquired thereby and, while the chairman states that his ruling has been followed "in dozens of cases," his published reports show other cases involving sickness from pathological condition only.
Further, "the intention of any legislation must be inferred in[10, 11]  the first place from the plain meaning of the words used. If this intention can be so arrived at, the courts may not go further and apply other means of interpretation" (State v.Cudahy Packing Co., 33 Mont. 179, 114 Am. St. Rep. 804, 8 Ann. Cas. 717, 82 P. 833, 837), and "no rule of construction can justify the disregard of the plain mandate of the law" (Maki v.Anaconda Copper Min. Co., 87 Mont. 314, 287 P. 170, 173).
The rulings of the board amount to no more than an erroneous decision of a trial court.
It is further contended that the opinion herein violates the rule that the court should give effect to every part of a statute, if possible to do so, in that the construction given renders "meaningless and needless" the "statutory phrase or clause: `As well as for injuries arising out of and in the course of the employment.'"
There is no merit in this contention. Section 2907, originally and as amended, gives to the industry the option to "waive" the provisions of section 2917, which provides only for hospital, medical and surgical care in case of injuries arising out of and in the course of the employment, but declares that, if this option is exercised, the hospital contract "must provide for" the attention therein described, "as well as" for the attention required under section 2917. In other words, section 2917 requires the employer, the insurer or the accident fund to *Page 119 
pay for the treatment of an employee injured through an industrial accident, but is granted the option to evade this financial obligation by a hospital contract financed by a deduction from the wages of all employees entitled to the benefits of the contract, provided the contract guarantees to the workmen hospitalization for other bodily affections, "as well as" for those arising out of and in the course of the employment.
The meaning of the statute is clear: If the employer would relieve himself of the burden placed upon him by section 2917, he must provide, not only for the treatment required by that section, but the additional treatment specified in section 2907, in consideration of the benefit accruing to him and the financial burden placed upon the workmen.
The motion for a rehearing is denied.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES GALEN, FORD and ANGSTMAN concur.